Citation Nr: 1644145	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-31 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 21, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral high frequency hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1967, with verified service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned, and a transcript is in the record.

The Board notes that a March 1982 Statement of the Case (SOC) addressed the issue of service connection for a back disability.  However, the Veteran did not file a substantive appeal with regard to that issue.  Consequently, that issue is not before the Board.

The issue of entitlement to a compensable rating for bilateral high frequency hearing loss is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

[The issue of whether there was clear and unmistakable error (CUE) in a July 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, including PTSD, was addressed by the Board in another decision, because a separate decision is required for a motion for CUE with respect to a prior Board decision.  See BVA Directive 8430, ¶ 14(c)(4).]


FINDINGS OF FACT

1.  In February 1981, the Veteran filed an original claim of service connection for an acquired psychiatric disorder, including PTSD.  A February 1982 rating decision denied the claim.  He did not perfect an appeal of this decision, and it became final.

2.  In June 1984, the Veteran filed a petition to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD.  An August 1984 rating decision denied reopening the claim.  He appealed this decision to the Board, and in a July 1987 decision, the Board considered the claim on de novo review and denied service connection for an acquired psychiatric disorder, including PTSD.  [In a separate November 2016 decision, the Board has determined that there was no CUE in the July 1987 decision.  Therefore, the July 1987 Board decision is final.]

3.  On July 13, 2010, a liberalizing VA law took effect pertaining to claims of service connection for PTSD based on in-service fear of hostile military activity.

4.  On December 21, 2010, the Veteran filed a petition to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD.  A May 2011 rating decision granted service connection for PTSD, rated 30 percent disabling, effective December 21, 2010 (the date of the claim to reopen).

5.  The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010 (the effective date of the liberalizing law issued by VA), and such eligibility existed continuously from that date to the date of his claim to reopen (filed on December 21, 2010).


CONCLUSION OF LAW

An effective date of July 13, 2010, but no earlier, is warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an effective date prior to December 21, 2010, for the award of service connection for PTSD.

VA's duty to notify was satisfied by a letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of service connection for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

Where a benefit is awarded pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law.  38 C.F.R. § 3.114 (a)(1).  In order for a claimant to be entitled to a retroactive payment under this provision, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (a).  These provisions are applicable to original and reopened claims as well as claims for increase.  Id.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim being decided.

The Board is grateful to the Veteran for his honorable service, including in the Republic of Vietnam.

In this case, the Veteran states that the effective date of his award of service connection for PTSD should be as early as February 1981 (the date of his original service connection claim).

In February 1981, the Veteran filed an original claim of service connection for an acquired psychiatric disorder, including PTSD.  A February 1982 rating decision denied the claim.  He did not perfect an appeal of this decision, and it became final.

In June 1984, the Veteran filed a petition to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD.  An August 1984 rating decision denied reopening the claim (finding that new and material evidence had not been received).  He appealed this decision to the Board, and in a July 1987 decision, the Board considered the claim on de novo review [in accordance with 27 Fed. Reg. 11886, 11887 (December 1, 1962) at that time, now codified as 38 C.F.R. § 3.156 (c)(1), in light of additional relevant service records being received since the August 1984 rating decision] and denied service connection for an acquired psychiatric disorder, including PTSD.  Specifically, in its July 1987 decision, the Board found that, although the Veteran had contended that he was a prisoner of war (POW) during his tour of duty in Vietnam and that he had experienced other stressors (to include life-threatening situations in Vietnam), the competent and probative evidence indicated that he did not have an acquired psychiatric disability, including PTSD, that was either incurred in or aggravated by his military service.

At the time of the July 1987 Board decision, the following laws and regulations were applicable to service connection claims:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310, 331.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A reasonable doubt means a substantial doubt and one within the range of probability as distinguished from speculation or remote possibility.  38 C.F.R. § 3.102.

The Board notes that, at the time of the July 1987 Board decision, there were no laws or regulations in effect that were specifically applicable to a claim of service connection for PTSD.

In a separate decision, the Board determined that there was no CUE in its July 1987 decision.  Therefore, the July 1987 Board decision is final.

On July 13, 2010, a liberalizing VA law took effect pertaining to claims of service connection for PTSD based on in-service fear of hostile military activity.  Specifically, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

On December 21, 2010 [i.e., within one year of the July 13, 2010 effective date of the liberalizing VA law for PTSD service connection claims], the Veteran filed a petition to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD.  Citing to a March 2011 VA psychiatric examination wherein the VA examiner noted a diagnosis of PTSD for the Veteran and that this disorder is due to his fear of hostile military or terrorist activity, a May 2011 rating decision granted service connection for PTSD, rated 30 percent, effective December 21, 2010 (the date of the claim to reopen).

[A September 2014 rating decision granted an increased 70 percent rating for the Veteran's service-connected PTSD, effective October 10, 2013.  The Veteran did not appeal the effective date assigned for the increased 70 percent rating; consequently, that matter is not before the Board.]

The Veteran filed his petition to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD, within one year of the liberalization of 38 C.F.R. § 3.304.  The Veteran was continuously eligible for, and met all criteria for, service connection for PTSD from the date of that liberalizing VA law.  38 C.F.R. § 3.114 (a).  VA treatment records dating since September 2009 have documented his diagnosis of PTSD related to his in-service fear of hostile military activity.  Therefore, the Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010 (the effective date of the liberalizing law issued by VA), and such eligibility existed continuously from that date to the date of his claim to reopen (filed on December 21, 2010).

The Board's July 1987 decision (denying the claim of service connection for an acquired psychiatric disorder, including PTSD) is final based on the evidence of record at the time, and is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  As noted above, the Board has determined in a separate November 2016 decision that there was no CUE in the July 1987 decision; therefore, the July 1987 Board decision is final and is a legal bar to an effective date prior to the date of that decision.

The date of receipt of the instant claim to reopen is December 21, 2010.  The record reflects that the only evidence or correspondence received by VA from the Veteran between the July 1987 Board decision and the December 21, 2010 claim to reopen consisted of a September 2010 written statement wherein he requested a copy of his VA claims file.  [The record reflects that this request was fulfilled by VA in November 2010.]  This statement does not constitute, and cannot be construed as, a claim to reopen the previously denied claim of service connection for PTSD because it does not indicate any intent to apply for benefits or identify any benefit sought.  See 38 C.F.R. § 3.155.  However, as noted above, the Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010 (the effective date of the VA liberalizing law for such claims), and such eligibility existed continuously from that date (i.e., July 13, 2010) to the date of his claim to reopen (i.e., December 21, 2010).

Accordingly, the Board finds that an earlier effective date of July 13, 2010, but no earlier, is warranted for the award of service connection for PTSD.

ORDER

An [earlier] effective date of July 13, 2010, is granted for the award of service connection for PTSD, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that further development of the claim for an increased rating for service-connected bilateral hearing loss is needed for VA to fulfill its duties mandated under the VCAA.

In light of the Veteran's testimony at his May 2016 hearing that his bilateral hearing loss disability has worsened since he was last afforded a VA examination for that disability (in July 2011), a contemporaneous examination to assess the disability is necessary.

In addition, VA treatment records (in Virtual VA) document that the Veteran was seen for an audiology consultation in December 2011 and that an audiogram from that appointment could be viewed in "CPRS Tools Audiogram Display."  The results of this December 2011 audiogram, as well as any ongoing reports of pertinent VA treatment, must be obtained for the record.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral hearing loss disability, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his bilateral hearing loss, to include the results of the audiogram conducted at his December 2011 VA audiology consultation.

2. The AOJ should arrange for an audiology examination of the Veteran to ascertain the severity of his service-connected bilateral high frequency hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating hearing loss disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected bilateral hearing loss disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the service-connected bilateral hearing loss disability has on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate. 

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim remaining on appeal for a compensable rating for bilateral high frequency hearing loss.  If the claim remains denied, the AOJ should issue an appropriate Supplemental SOC (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


